Citation Nr: 1045838	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-00 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by joint pain, to include polyarthralgia and arthritis.

2.  Entitlement to service for a skin disability, to include 
tinea versicolor.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) had active service from December 1974 to 
June 1976.  

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In March 2010, the Board found that new and material evidence was 
received to reopen a claim of entitlement to service connection 
polyarthralgia.  The Board then remanded the issue of entitlement 
to service connection for a disability manifested by joint pain, 
to include polyarthralgia and arthritis, as well as the issue of 
entitlement to service connection for a skin disability, to 
include tinea versicolor, for additional development.  The Board 
is satisfied that there was substantial compliance with its 
remand directives to the extent that a fair adjudication of the 
claims can be made.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The 
case has been returned to the Board and is ready for further 
review. 


FINDINGS OF FACT

1.  The Veteran was treated on several occasions in service for 
joint pain and the objective evidence of record shows that a 
current disability manifested by joint pain of the shoulders, 
elbows, hands, and knees is related to military service. 

2.  The Veteran was treated in service for skin complaints and 
his current, chronic skin disorder is reasonably related to 
service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability 
manifested by joint pain, to include polyarthralgia and arthritis 
of the shoulders, elbows, hands, and knees, have been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

2.  The criteria for service connection for a skin disability, to 
include tinea versicolor, have been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service, and for 
some disorders, such as arthritis, may be presumed if manifested 
to a compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  In order to 
prevail on the issue of service connection on the merits, there 
must be medical evidence of (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

I.  A Disability Manifested by Joint Pain, to include 
Polyarthralgia and Arthritis

The Veteran's December 1974 service entrance examination report 
shows that he denied a history of arthritis and that on 
examination no musculoskeletal abnormality was found.  The 
Veteran's service treatment records show several complaints of 
and treatment for joint pain and stiffness, including in the 
back, hands, knees, elbows in 1975 and 1976.  A January 1976 
service treatment record shows that the examiner's impression was 
fibrositis and that it was doubted that he had rheumatoid 
arthritis.  An April 1976 service treatment record shows that the 
examiner provided a diagnosis of polyarthralgia, etiology not 
determined.  Another April 1976 service treatment record shows 
that a rheumatologist felt that the Veteran's non-deforming 
arthralgia was consistent with either ankylosing spondylosis or 
early adult rheumatoid arthritis.  The examiner also indicated 
that enzymes suggested the possibility of a congenital complement 
deficiency.  The records show the Veteran presented before a 
Medical Board in April 1976, which found non-deforming 
polyarthralgia and determined that he was unfit for duty.  

An April 1977 VA examination report shows that the Veteran 
complained of back pain and knee pain.  Examination of the knees 
showed motion to be full with full power; crepitus was noted in 
both knees.  As to the low back, he could bend forward with 
fingertips reaching three inches from the floor.  X-rays of the 
knees showed no abnormality and X-rays of the back showed slight 
narrowing of the disc space between L5 and S1.  The examiner 
indicated that there was mild lumbar discogenic disease, but that 
there was no evidence of arthropathy.  

The evidence includes subsequently dated private medical records 
showing that the Veteran complained of, and sought treatment for, 
pain and/or stiffness in his back, neck, shoulders, elbows, 
hands, and wrists.  Such records also show that the Veteran has 
current diagnoses or assessments of ankylosing spondylosis, 
probable diffuse inflammatory arthritis involving the hands, 
wrists, and knees, and cervical degenerative joint disease with 
radiculopathy.  

The Veteran was examined by VA in May 2010 to evaluate his joint 
disorders.  The claims file was reviewed.  The Veteran's medical 
history was noted including his inservice manifestations of joint 
pain in the knees, shoulders, elbows and hands.  He complained of 
intermittent pain.  The Veteran was thoroughly examined and X-
rays were taken.  The examiner provided a diagnosis of 
polyarthritis of the shoulders, elbows, hands, and knees and 
opined that the polyarthralgia was due to or the result of 
service.  It was noted that the Veteran was discharged from 
service for joint pain which included the knees, shoulders, 
elbows and hands.  The examiner stated that the Veteran's 
polyarthralgia was at least as likely as not (50/50 probability) 
caused by or the result of service.  The rationale was that a 
review of the file and service records and a clinical evaluation 
of the Veteran demonstrated he was treated for polyarthralgia in 
service and was medically boarded from service for this disorder.  
It was further noted that he still has symptoms in his hands, 
knees, and shoulders.  The examiner concluded that the disorder 
started during service.  

With respect to the evidence of a current disability element, it 
is uncontroverted that the Veteran has been provided diagnoses of 
polyarthralgia.  Accordingly, the current disability element has 
been satisfied.  With respect to the injury or disease in service 
element, the Veteran's service treatment records contain findings 
of treatment for this disorder. 

With respect to the crucial medical nexus element, there is a 
favorable medical nexus opinion of record which satisfies this 
test.  The opinion by the May 2010 VA examiner is based on a 
review of the file and an examination of the Veteran and is 
supported by adequate rationale.  The Board finds the criteria 
for entitlement to service connection have been met.  Therefore, 
the Veteran's claim for service connection for a disability 
manifested by joint pain, to include polyarthralgia and arthritis 
of the shoulders, elbows, hands, and knees, must be granted.

II.  A Skin Disability, to include Tinea Versicolor

The Veteran claims that service connection is warranted for his 
skin disorder.  A service entrance examination in December 1974 
shows that he denied a history of skin disorders and that an 
examination of the skin was normal.  The service treatment 
records reveal that the Veteran was treated in June 1975 for a 
rash on his back of three weeks duration.  The assessment was 
tinea versicolor and lotion was prescribed.  That same month he 
was again seen regarding a rash on the back and it was noted that 
the rash was doing well and healing.  He was to continue using 
the lotion.  In October 1975, he was again seen for a rash that 
he reported was not going away.  Tinea versicolor was diagnosed 
and a lotion was prescribed. 

After service, private records show that in August 2005 the 
Veteran was noted to have seborrheic keratoses.  The Veteran was 
examined by VA in May 2010.  The claims file was reviewed.  The 
Veteran stated that the disorder of tinea versicolor was 
manifested by itching when he has it.  He reported that he has 
had the disorder intermittently since getting out of service.  
The symptoms were noted to be discoloration on his skin and arms, 
chest, back, and neck.  The Veteran reported having treatment in 
the past twelve months requiring ketonidazole.  On examination, 
small circular lighter than surrounding skin tone lesions were 
noted on the upper arms.  The diagnosis was tinea versicolor.  It 
was the examiner's opinion that the Veteran's tinea versicolor 
was less likely than not (less than a 50/50 probability) caused 
by or a result of service.  The examiner's rationale was that the 
disorder had been present once while in service and that he had 
treatment for it.  It was further noted that he has had 
recurrence since then and had been treated with oral medications 
with resolving of the disorder.  She went on to say that it had 
reoccurred again, but was only present in a few small areas on 
the upper arm.  She noted that it was a chronic condition that 
can reoccur.  She reported that the episode in service had 
resolved, so the current condition was unlikely to be the same 
condition that he had in service in 1975.  

Here, the evidence shows the Veteran was treated in service for 
tinea versicolor and that he has a current diagnosis of that same 
disorder.  Thus, the question to determine is if there is a nexus 
between the current disorder and the inservice treatment.  

Here, the May 2010 VA examiner offered an opinion that the 
current disorder is not related to service.  It is the 
responsibility of the Board, however, to weigh the evidence, 
including the medical evidence.  The Court has held that medical 
evidence is required to demonstrate a relationship between a 
present disability and the continuity of symptomatology 
demonstrated if the condition is not one where a lay person's 
observations would be competent.  See Clyburn v. West, 12 Vet. 
App. 296 (1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).  With regard to medical evidence, 
an assessment or opinion by a health care provider is never 
conclusive and is not entitled to absolute deference.  The Board 
is not bound to accept any opinion (from a VA examiner, private 
physician, or other source) concerning the merits of a claim.  
Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to 
assess the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  

Factors that may be considered in assessing the probative value 
of a medical opinion include a physician's access to the claims 
file or pertinent evidence, the thoroughness and detail of the 
opinion, the accuracy of the factual premise underlying the 
opinion, the scope of examination, the rationale for the opinion 
offered, the degree of certainty provided, and the qualifications 
and expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the medical opinions offered by the May 2010 
VA examiner are themselves contradictory.  The examiner noted 
that the Veteran was treated in service and she provided a 
diagnosis of a current disorder.  She then stated, in essence, 
that the symptoms manifest in service had resolved, but further 
described the condition as chronic and recurrent.  VA regulations 
provide that if a disease is chronic subsequent manifestations of 
the same chronic disease at any later date after service, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303.  

The Veteran asserts that his symptoms were, in fact, chronic and 
that he has had the disorder since service.  (See VA examination 
report of May 2010).  The Board finds that recognition of the 
presence of the disorder is fully within the capability and 
competency of the average lay person, especially one who has 
personally experienced the condition.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  The Board finds the Veteran's 
statements as to the continuity of treatment and symptom 
manifestations for his skin disorder since separation from active 
service are credible.  Although no symptoms were apparently 
manifest just prior to separation, the Court in Ardison v. Brown, 
6 Vet. App. 405, 408 (1994), has held that a skin disorder may 
have "active and inactive stages" or be subject to remission and 
recurrence.  The Board notes that the chronic skin disorder in 
this case is shown to have been recurrent.  

Considering the totality of the evidence, including the Veteran's 
credible assertions of continuous symptomatology since service 
and the May 2010 VA examiner's conclusion that the condition is 
chronic, the Board finds that tinea versicolor began in service 
and continued after service.  The criteria for entitlement to 
service connection have been met.  Therefore, the Veteran's claim 
for service connection for tinea versicolor must be granted.




ORDER

Service connection for a disability manifested by joint pain, to 
include polyarthralgia and arthritis of the shoulders, elbows, 
hands, and knees, is granted.  

Service for a skin disability, to include tinea versicolor, is 
granted.  


____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


